 In the Matter of JOSE GARCIA DONIS, D/B/A PANADERIA "LAREGULADORA"andFEDERACION LIBRE DE Los TRABAJADORES DEPUERTO RicoCase No. 38-CA-50.Decided January 31,1950DECISIONANDORDEROn June 16, 1949, Trial Examiner Merritt A. Vickery issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1), (3), and (5) of theNational Labor Relations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report with supporting briefs.The Board 1 has reviewed the rulings of the Trial, Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs filed by the parties, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner withthe exceptions andmodifications noted below.While we agree with the Trial Examiner's conclusion that the Boardhas jurisdiction in this case, we do not adopt hisrationaleon thisissue.The Board's views on the question of jurisdiction appear inour decisioninUrsula Cervantes, et al. d/b/a Panaderia SucesionAlonso,87 NLRB 877. On all other issues, the findings,conclusions,and recommendations of the Trial Examiner are affirmed.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Jose Garcia Donis,d/b/a Panaderla "La Reguladora," and its officers, agents, successors,and assigns shall:Pursuant to the provisions of Section 3 (b) of the Act,as amended,the NationalLabor Relations Board has delegated its powers in connection with this proceeding toa,three-member panel [Chairman Herzog and Members Reynolds and Murdock].88 NLRB No. 95.347 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain collectively with Federation Libre de LosTrabajadores de Puerto Rico as the exclusive representative of allpersons employed as bakers in Respondent's Panaderia "La Regula-dora"-exclusive of all other employees and supervisors within themeaning of the Act;(b)Engaging in like or related acts or conduct interfering with,restraining, or coercing his employees in the exercise of the rights toself-organization, to form labor organizations, or to join or assistFederation Libre de Los Trabaj adores de Puerto Rico, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section i of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Immediately offer to Felipe Gonzalez Soto, Gerardo Cruz deJesus, Felipe Hernandez Bonilla, Jose Ramon Ocasio Collazo, VenturaCruz Calderon, Simon Caceres Garcia, Luis Davila Carrion, SantiagoEnrique Flores, and Felipe Gonzalez, Jr., and to each of them, rein-statement to his former, or to a substantially equivalent, position,without prejudice to his seniority or other rights and privileges;(b)Make whole each of the above-named persons for any loss ofpay he may have suffered by reason of Respondent's discriminationagainst him, by payment to him of a sum of money equal to the amountwhich he normally would have earned as wages from the date of hisdischarge to the date of Respondent's offer of reinstatement, less hisnet earnings during said period;(c)Upon request, bargain collectively with the Union above named,as the exclusive representative of the employees in the unit abovedescribed and, if an agreement is reached, embody such understandingin a signed agreement;(d)Post at his Panaderia "La Reguladora," in Rio Piedras, PuertoRico, copies (in Spanish translation) of the notice attached to thisDecision and Order and marked Appendix A. Said copies shall befurnished by the Regional Director for the Fifth Region, and shall,after being signed by Respondent, be posted by Respondent and main-tained by him for sixty (GO) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith. PANADERIA "LA REGULADORA"APPENDIX ANOTICE TO ALL EMPLOYEES349Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify my employees that :IWILLNOT interfere with, restrain, or coerce the organizationand membership of my employees, or any of them, in FEDERACIONLIBRE DE LOSTRABAJADORES DE PUERTO Rico, orany other labororganization, or with the exercise of their right to bargain collec-tively through representatives of their own choosing and to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All my employeesare free to become or remain members of this union or any otherlabor organization.I WILL bargain collectively upon request with the above-namedunion as the exclusive representative of all employees in the bar-gaining unit described herein, with respect to rates of pay, hoursof employment, or other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All bakers employed at Panaderia "La Reguladora," inRio Piedras, Puerto Rico, but excluding all other employeesand all supervisors as defined in the National Labor Rela-tions Act.1 WILL offer to each of the employees named below immediateand full reinstatement to his former, or to a substantially equiva-lent position, without prejudice to any seniority or other rightsand privileges he previously enjoyed, and will make him wholefor any loss of pay suffered as a result of the discriminationagainst him.Felipe Gonzalez SotoSimon Caceres GarciaGerardo Cruz de JesusLuis Davila CarrionFelipe Hernandez BonillaSantiago Enrique FloresJoseRamonOcasio CollazoFelipe Gonzalez, Jr:Ventura Cruz CalderonJOSE GARCIA DONIS,d/b/a PANADERIA "LA REGULADORA,"Employer.By ----------------------------------------(Representative)(Title)Dated -------------------- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTLewis Moore, Esq.,of Santurce, P. R., for the General Counsel.Benicio F. Sanchez Catana, Esq.,of San Juan, P. R., for Respondent.Rafael Molina,of Puerta de Tierra, P. R., for the Union.STATEMENT OF THE CASEUpon a charge filed by Federacion Libre de Los Trabajadores de Puerto Rico,hereinafter referred to as the Union, on August 30, 1948, and an amended chargefiled by it on September 7, 1948, the General Counsel of the National LaborRelations Board, by the Regional Director for the Fifth Region, issued a com-plaint, dated January 31, 1949, against Jose Garcia Donis, doing business asPanaderia La Reguladora, hereinafter referred to as the Respondent.Thatcomplaint alleged that Respondent had engaged in unfair labor practices affectingcommerce within the meaning of the National Labor Relations Act, as amended'Copies' of the charges and the complaint were served upon Respondent and theUnion.With respect to unfair labor practices, the complaint alleged (1) that sinceon or about August 20, 1948, Respondent interfered with, restrained, and coercedhis employees in the exercise of rights guaranteed by the Act; (2) that on orabout August 20, 1948, Respondent discharged because they joined or assistedthe Union, or because they engaged in concerted activities, Felipe Gonzalez Soto,Gerardo Cruz de Jesus, Felipe Hernandez Bonilla, Jose Ramon Ocasio Collazo,Ventura Cruz Calderon, Simon Caceres Garcia, Luis Davila Carrion, SantiagoEnrique Flores, and Felipe Gonzalez, Jr.; and (3) that from and after August20, 1948, Respondent has failed to recognize or to bargain collectively with theUnion as the representative of his employees.Respondent filed an answer denying that he was engaged in commerce withinthe meaning of the Act and that he had committed any of the unfair laborpractices alleged.Pursuant to notice, a hearing was held before Merritt A. Vickery, Trial Exam-iner, designated therefor by the Chief Trial Examiner.The hearing was heldon March 2, 1949, at Santurce, Puerto Rico. All parties were represented bycounsel, participated in the hearing and were afforded opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues.At the close of the General Counsel's case, Respondent movedfor a dismissal.The motion was overruled and Respondent rested withoutintroducing testimony..Upon the entire record and from my observation of the-witnesses, I makethe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent operates a small bakery at Rio Piedras,Puerto Rico.During theyear 1948, he purchased flour to a value of $36,000, over 1,000 pounds of lard,2,000 pounds of wrapping paper and 700 pounds of yeast. The lard, paper, andyeast were of the approximate value of $5,000.Also, he purchased sugar and129 USC See.151et seq. PANADERIA "LA REGULADORA"351salt of about X2,000 value.All these items were purchased locally by Respondentfrom Puerto Rican dealers.To the knowledge of Respondent, the flour andlard had originated in the continental United States and had been imported toPuerto Rico by the dealers from whom he purchased them. The wrapping paperand the yeast may have been imported from continental United States, or theymay have been of Puerto Rican origin.The sugar and salt originated in PuertoRico.Respondent produced bread and related products to an annual'value of about$75,000.All the product was sold locally, in Rio Piedras, Puerto Rico.II.THE LABORORGANIZATION INVOLVEDFederacion Libre de Los Trabajadores de Puerto Rico is a labor organization,admitting to membership employees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESOn August 19, 1948, seven of the nine bakers employed by Respondent attendeda meeting at the Union hall and joined the Union. The seven then signed adesignation of the Union as their collective-bargaining representative.On August 20, 194S, Respondent proposed a reduction in bakers' pay from $4to $3.50 per bag of flour processed.A spokesman for the employees stated thatthey were now members of the Union and that they could not agree to thereduction without consultation among themselves and with the Union.Respond-ent thereupon stated that the employees and the Union "could all go to Hell," andthat he did not want to see them around the bakery any more. They left.On the following day, the employees, accompanied by the union organizer,Rafael Molina, went to see Respondent.Molina stated that he represented thebakers and wanted to discuss the episode of the preceding day and to negotiatea contract.Respondent recognized Molina as the representative of his employeesand agreed to reinstate them on the following day.He agreed, at least tenta-tively, to enter into a collective-bargaining agreement when certain changeshe was then making in his machinery should be completed, estimated to beabout a week or 10 days later.August 22, 1948, the bakers reported for work, pursuant to Respondent's agrt-meat with Molina.Respondent refused to reinstate them and threatened vio-lence unless they left.When Molina again sought to intervene on their behalf,Respondent wholly repudiated his promises of the day before and said that hewould not sign a collective-bargainingagreement.Because of Respondent's statement that he would not sign an agreement,Molina did not prepare and submit one as had been agreed in the meeting ofAugust 21.Respondent was present at the hearing and heard all of the testimony.Hefailed to testify or to offer any evidence.The above facts are, therefore, clearlyestablished on the basis of credible, uncontradicted testimony.On the record there are two questions that must be answered before any con-clusions can be reached. (a) Is there a sufficient factual basis for establishmentof jurisdiction? (b) Does Respondent's conduct, above. outlined, constitute oneor more of the unfair labor practices alleged in the complaint?(a) JurisdictionWhat has already been said in description of the character and size of Respond-ent's business is sufficient to demonstrate that its operation does not have a direct 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDor substantial relation to trade, traffic, and commerce among the several States.It is sufficient to show that it could not have even a material effect bn the volumeor the direction of flow of commerce within Puerto Rico. It is sufficient to showthat Respondent's business is predominantly local in character.Hence, theconclusion seems inescapable that were it located in one of the States, the pro-ceeding would have to be dismissed either for want of jurisdiction or under theBoard's rule of not accepting jurisdiction where it is apparent that so to do willnot effectuate the purposes of the Act.2Does the local character of the business involved require the dismissal of thisproceeding, arising as it does not from a State but from Puerto Rico, an "insularpossession"?The Act defines "commerce" to include not only that "among the several States"and that between any State, Territory, or foreign country and any other, but alsothat "within the District of Columbia or any Territory." aFor regulatory purposes, the term "Territory" in a statute may include PuertoRico.Whether it comes within a given congressional act depends upon the char-acter and aim of the act.'Following the amendment of the Act in 1947, a Statement of Policy was enteredinto by the Board, the General Counsel, and the Puerto Rico Labor RelationsBoard.`This read, in part:Under date of August 10, 1945, the National Labor Relations Board and thePuerto Rico Labor Relations Board agreed that the Puerto Rico Labor Rela-tions Board would act as agent of the National Labor Relations Board forenforcement in Puerto Rico of the National Labor Relations Act... .The recent passage of the Taft-Hartley Act . . . has given rise to seriousadministrative and procedural problems which make the continuation of theagency agreement unfeasible. .. .In terminating the present agency agreement . . . the plenary power of theCongress . . . over labor disputes and matters affecting representation aris-ing in the Territory of Puerto Rico is recognized. It is also recognized thatin the Labor-Management Relations Act, 1947, . . . it was the apparent in-tent of Congress that State and Territorial agencies designed for the purposeof disposing of matters concerning representation and labor disputes be en-couraged to continue in their assigned functions over matters purely local incharacter.*ea*ozaFor the present, under the administrative discretion vested in the NationalLabor Relations Board and the General Counsel, it is the opinion of theBoard and General Counsel that the full exercise of plenary jurisdiction overall matters concerning representation and labor disputes in the Territory ofPuerto Rico, especially those involving enterprises purely local in their opera-tion is not administratively feasible or desirable.It is appropriate, therefore, for the Puerto Rico Labor Relations Board toproceed on the basis of this statement concerning all cases arising in theenterprises listed above or others of similar character until the assertion ofBFred Montgomery, d/b/a Pereira Studio,83 NLRB 587 (1949) : A.W. Smith, d/b/a6.-1 Photo Service,83 NLRB 564 (1949) ;Walter J. Mentzer,82 NLRB 389 (1949).3 29 USC Sec. 152.4People of Puerto Rico v. The Shell Company,302 U. S. 253, 58 S. Ct. 107, 82 L. Ed.235 (1937) and cases therein cited.6 12 F. R. 7902, November 25, 1947. PANADERIA "LA REGULADORA"353jurisdiction by the National Labor Relations Board, or the General Counsel,or until this statement is modified.***s*arFollowing the publication of this statement, the workers in a number of busi-nesses local in character took their problems to the Insular Board. It acceptedjurisdiction and instituted proceedings.Early in 1948, a representation case arose involving a Puerto Rican taxicabcompany.'The General Counsel advised the Regional Office that it should beprocessed.When the Insular Board was informed of this assertion of jurisdic-tion, it dismissed its pending proceedings in a number of cases and notified theisland labor unions to file petitions or charges involving even wholly localenterprises with the National Board.Thereafter, the charge in the instant case was filed. The General Counselentertained it and asserted jurisdiction.This and two companion cases 7--also involving small bakeries-are the first to arise since the amendment of theAct in 1947, and since the amendment, in that same year, of the Organic Act ofPuerto Rico' to give that island a larger measure of autonomy and to assistinsular agencies to assume increasing responsibility in civil administration.Prior to the 1947 Amendment of the National Labor Relations Act,' a num-ber of decisions were handed down, involving Puerto Rican business enterprises.Search has disclosed none in which jurisdiction over a predominantly localPuerto Rico business operation has been determined.InRonrico Corporation, °the Board specifically based its holding of jurisdic-tion upon the finding of substantial commerce between Puerto Rico and pointsin continental United States and foreign countries. In the decision, the Boardstated that because of this it was unnecessary to decide whether the Act gavejurisdiction upon the ground that the Respondent was engaged in commerce"within a Territory."InThe Texas Company,'1the Trial Examiner based his finding of jurisdictionupon the fact that the Respondent received the bulk of the petroleum productsinwhich it dealt from foreign countries and that it shipped one-third of itsoutput in foreign and interstate commerce.The Board adopted the Examiner'sfindings with no comment regarding jurisdiction, except a footnote reading :Respondent contends that the Board does not have jurisdiction in theinstant case, inasmuch as the Act has no application to Puerto Rico sincePuerto Rico is not a "territory" and is not within the coverage of Section2 (6) of the Act defining commerce.For reasons stated inMatter of Ron-ricoCorporation,53 NLRB :1137, we find no merit in this contention.InChase National Bank of New York, San Juan, Puerto Rico Branch,'"the TrialExaminer spelled out in detail the substantial and direct effect of Respondent'sbusiness activities upon interstate and foreign commerce and based his findingof jurisdiction upon that effect.Having done this, he added the sentence :6Capitulo de Choferes de San Juan,Case No. 3S-CB-2.This proceeding was settledand, thus, did not come before the Board.7The other two cases are :Ursula Cervantes,et at.,d/b/a Panaderia SucesionAlonso,Case No. 38-CA-13, andMatter of Carmelo 2uctell, d/b/a Panaderia La Esperana,Case No. 38-CA-18.61 Stat.770 et seq.°That Amendment did not change the wording of the phrase covering the Board'sterritorial jurisdiction.10 53 NLRB 1137 (1943).1160 NLRB 424 (1945).12 63 NLRB 656 (1945). 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, Section 2 (6) of the Act confers jurisdiction on the Boardover an employer whose business is confined exclusively "within the Districtof Columbia or any Territory of the United States."The Board adopted the findings of the Trial Examiner without discussion of thequestion of jurisdiction.InThe Royal Bank of Canada, San Juan;Bran ch,"the facts showing the directand substantial effect of Respondent's business activities upon interstate andforeign commerce were set forth in detail. The Board held that jurisdictionexisted for the reason set forth in theRonricoandChase National Bankdecisions.InMatter of Gonzales Padin Company, Inc.,14the Trial Examiner spelled outthe jurisdiction by finding in detail the facts making clear the direct and sub-stantial effect of Respondent's business activities upon interstate commerce.Heomitted all reference to the question of jurisdiction over commerce "within aterritory" except for a footnote reading :It is considered unnecessary, as the Board considered it unnecessary in theRonricocase ..., to decide whether Congress intended to include withinthe scope of the Act, commerce within Puerto Rico as well as that betweenPuerto Rico and outside points.The Board adopted the Trial Examiner's findings and conclusions, but wenton to say :The Trial Examiner considered it unnecessary to determine whether com-merce within Puerto Rico as well as that between Puerto Rico and outsidepoints is within the scope of the Act, since he found that the Respondent'soperations affected commerce between Puerto Rico and the United States.We think it clear that commerce within Puerto Rico is included, in the scopeof the Act and accordingly, even if the Respondent's imports from the UnitedStates be ignored, jurisdiction is well founded.In a proceeding brought to enforce the decision in this case," the Court said :The Respondent contends that although it imported large quantities ofmerchandise from the United States, that merchandise was acquired onlyfor local retailing and, therefore, lost its "interstate character" upon arrivalat its stores.Here, it says, its business was entirely local in nature and didnot bring it within the jurisdiction of the Board.We do not agree.Wethink that even laying the Respondent's imports from the United States to oneside, as the Board did, nevertheless the Board's jurisdiction over the Respond-ent is well founded.It is established by several decisions of the Supreme Court and this Circuit.Court of Appeals that Puerto Rico is a completely organized territory,although not one incorporated into the United States, and that as such thepower of Congress to legislate respecting it is plenary, subject only to suchconstitutional restrictions as apply to the situation, none of which concernus here. . .. Thus Congress can constitutionally regulate purely intra-terri-torial commerce.And we think there can be no doubt that Congress musthave intended to exercise this power when in Section 10 (a) of the NationalLabor Relations Act it gave the Board authority to prevent any person from'$ 67 NLRB 403 (1946).1468 NLRB 520 (1946).15N. L. R, B. v. Gonzales Padin Company, Inc.,161 F. 2d 353 (C. A. 1, 1947). PANADERIA "LA REGULADORA"355engaging in any unfair labor practice affecting commerce and in Section2 (6) of the Act defined commerce to include "trade . . . within ... anyTerritory."The anomaly of the situation created by the quoted dicta-of Trial Exam-iners, the Board and the court-in these Puerto Rico cases, when considered inconjunction with the above cited recent Board decisions in regard to predomi-nantly local businesses in continental United States, hardly needs to be pointedout.The Board does not act in local affairs in the States ; nearby, with a commonlanguage, with a generally predominant industrial economy, with a generally lit-erate and educated body of labor developed by experience to a sense of respon-sibility,with managements generally equipped by experience to deal with laborof that character, with a common sociological and legal background, and witha law drafted to meet conditions existing in the United States.But in PuertoRico, according to the dicta, the Board will act in affairs wholly local in charac-ter,which cannot affect commerce outside the island. And this is in spite of thefacts that Puerto Rico is separated from the States by over a thousand miles ofocean, has a different language, has a predominately agricultural economy, hasa bcdy of labor largely illiterate, even more largely uneducated, and in generalnot developed to a sense of responsibility, has managements generally experiencedin dealing only with uneducated and irresponsible labor and in dealing with `itupon a paternalistic basis, has a greatly different sociological and legal back-ground, and, also, in spite of the fact that the Act was drafted without regardto its applicability to Puerto Rican conditions and problems 18The anomaly is no less from the viewpoint of legal theory than from that ofits practical application, above considered.Puerto Rico, although not a "Terri-tory" but a "Possession" may be regarded as included in the term "Territory"because it has powers of local autonomy.17Because of this, it, so far as laborrelations are concerned, is to be within the orbit of national control even as tomatters of predominantly local character. Thus, the Board's jurisdiction operatesto the negation of the very autonomy upon which it rests.The Board's decisions from Alaska and Hawaii throw no light upon the juris-dictional problem.All arose from businesses which were of direct and sub-stantial effect on interstate commerce 18Nor are those arising from the District of Columbia of great value here.Many involve interstate commerce and state that jurisdiction is based upon thefact of its existence.19Some which purport to be based on the fact of commerce"within the District" indicate that the decision largely rested upon a demon-strated interstate commerce connection.20And even in, those in which jurisdic-tion rests squarely upon the fact of commerce "within the District," 21 theunderlying differences of fundamental fact between Washington, D. C. and a dis-tant territory with an autonomous government, weaken their authority to compel10 The legislative history of both the Wagner and the Taft-Hartley Actsshows thatPuerto Rico was not considered.17People of Puerto Rico v. The Shell Company,supra."AlaskaJuneau Gold Mining Company, 2NLRB 125 (1936) ;McCabe, Hamilton ofRenny, Ltd.,3 NLRB 547 (1937) ;United States Smelting, Refining andMining Company,27 NLRB 383 (1940).19Nolan Motor Company, Inc., 2NLRB 357 (1936);Washington Branch of the Sun LifeInsurance Company,15 NLRB 817 (1939) ;Home Beneficial Association, 17NLRB 1027(1.939).20 See,Willard, Inc., 2NLRB 1094 (1937).21Club Troika, Inc., 2NLRB 90 (1936) ;Westchester Apartments, Inc.,17 NLRB 433(1939);Rutland Court Owners, Inc.,44 NLRB 587 (1942).882191-5124 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD.a finding of jurisdiction over Puerto Rican business enterprises of predominatelylocal character.Itmust be conceded that the present Puerto Rico statute governing labor-management relations is such as to prevent the Board from ceding to the InsularBoard, in accordance with Section 10 (a) of the Act, its Puerto Rican jurisdiction.But the question is not one of cession of a power admittedly possessed by theBoard.Rather it is one of its possessions of power over purely local enterprises.Is the phrase "within any Territory" to be read as though it stood alone, andthus to take from the Insular Government and vest in the Board the jurisdic-tion over all labor disputes, no matter how local in character and how trivial?Or is the phrase to be read in conjunction with the stated policy of the Act, withjurisdiction limited to such matters as truly tend to interrupt the flow of com-merce or to burden commerce of more than local concern? Is the intent ofCongress to be gleaned from the phrase alone, or is this to be construed in con-iection with the Organic Act of Puerto Rico 22 which the same Congress thatenacted the Taft-Hartley Act amended to reflect "the policy of the United Statesto encourage the people in the Territories to increasingly participate in their local:governments" and "as a demonstration ... that the United States practices aswell as preaches the doctrines of democracy and self-determination." 23Ifhese questions cannot be answered by a Trial Examiner as though they wereof first impression.The Board has stated administratively, in the publishedStatement of Policy above quoted, that it has jurisdiction over all territorial laborrelations.It has stated, repeatedly and recently, in the cited cases, that itssphere of action includes all trade within Puerto Rico. And its dicta to this effecthas been approved by the Court of Appeals.By these, I am constrained to holdthat jurisdiction is present in the case at bar.(b)Unfair labor practicesFrom the facts above stated, it is obvious that Respondent discriminatorilydischarged his bakers because they concertedly resisted the reduction in theirwages until they had an opportunity to consult among themselves and with theUnion.Respondent's sudden discharge of them, without warning, immediatelyafter they had informed him that they had joined the Union and had selected itas their collective-bargaining representative, cannot be regarded as other than,discriminatory 2aAt the hearing, Respondent stipulated that the bakers-exclusive of all otheremployees and all supervisors-constituted a correct and appropriate unit forpurposes of collective bargaining.Further, he stipulated that in August 1948,he employed nine bakers and who the nine were. The General Counsel introduced.a petition signed, on August 19, 1948, by seven of the nine bakers, 'authorizing theUnion to represent them.Neither in August 1948, nor at the hearing did theRespondent question this proof of majority designation.The Union was, there-fore, clearly the legally designated bargaining agent.In view of these facts, Respondent's refusal to permit the bakers to consult withthe Union concerning the proposed reduction in pay and his discharge of themwhen they informed him of their desire for such a consultation constitute a clearrefusal to bargain .212148 USC Sec. 731et seq.23Both quotations are from the House CommitteeReport recommending the amendment.of the Organic Act, House Report No. 455, May 26, 1947.24Anthony& Sons,Inc. v. N. L. R. B.,163 F. 2d 75 (C. A. D. C., 1947).25N.L. R. B.v.ConsolidatedMachineToolCorporation,163 F. 2d 376 (C. A. 2, 1947). PANADERIA "LA REGULADORA"357Nor can Respondent's later meeting with Rafael Molina be considered to havecured the error of that refusal. This follows from Respondent's entire abrogationof all agreements made during that meeting, thus restoring to its pristine forcehis former refusal.2GOn the basis of the credible and uncontradicted evidence, it is found thatRespondent discriminatorily discharged the nine bakers hereinabove named andnamed in the complaint; that he refused to recognize the Union as the bakers'collective-bargaining representative and to bargain with it on their behalf, althoughhe knew it had been designated properly for that purpose ; and that, by thesedischarges and this refusal to bargain, he interfered with, restrained, andcoerced his employees in their exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring in-connection with the operations of Respondent described in Section I, above, arein trade and commerce within Puerto Rico and, to the extent that they have beenfound to be unfair labor practices, tend to lead to labor disputes burdening andobstructing that trade and commerce.V. THE REMEDYIt having been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that he be ordered to cease and desist there-from and to take certain affirmative action which, It is found, will effectuate thepolicies of the Act.It has been found that Respondent, on or about August 20, 1948, discriminatorilydischarged Felipe Gonsalez Soto, Gerardo Cruz de Jesus, Felipe HernandezBonilla, Jose Ramon Ocasio Collazo, Ventura Cruz Calderon, Simon CaceresGarcia, Luis Davila Carrion, Santiago Enrique Flores, and Felipe Gonsalez, Jr.It will, therefore, be recommended that the Respondent offer each of them imme-diate and full reinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights. and privileges, and that theRespondent make each of them whole for any loss of pay he may have sufferedby reason of the discrimination against him, by payment to him of a sum ofmoney equivalent to that which he would have earned as wages from the dateof his discharge to the date of the offer of reinstatement, less his net earningsduring said period.It has been found that the Respondent has refused to bargain collectively withFederacion Libre de Los Trabajadores de Puerto Rico, as the exclusive repre-sentative of its baker employees in the appropriate unit. It will, therefore, berecommended that the Respondent, upon request, bargain collectively with saidUnion as the representative of such employees, and, if an agreement is reached,embody such understanding in a signed agreement.The scope of Respondent's conduct, as above found discloses a purpose todefeat self-organization among his employees.The conduct engaged in by Re-spondent, which is specifically violative of Sections 8 (a) (1), S (a) (3), and8 (a) (5) of the Act, reflects a determination generally to interfere with, restrain,and coerce his employees in the exercise of the right to self-Qrganization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.Because of Respondent'sN. L. R. B. v. Athens Manufacturing Company,161 F. 2d 8 (C. A. 5, 1947). 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct in the past and since there appears to be an underlying attitude of oppo-sition on the part of Respondent to the purposes of the Act, it is to be anticipatedthat the policies of the Act will be defeated in the future by like conduct unlessRespondent is restrained therefrom. It, therefore, will be recommended thatthe Respondent be ordered to cease and desist from engaging in any like orrelated acts or conduct interfering with, restraining, or coercing his employeesin the exercise of the rights guaranteed by Section 7 of the Act.On the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.Federacion Libre de Los Trabajadores de Puerto Rico is a labor organizationwithin the meaning of the Act. (Section 2 (5).)2.All persons employed as bakers at Respondent's "Panaderia La Regula-dora"-excluding all other employees and all supervisory employees-constitutea unit appropriate for the purposes of collective bargaining within the meaningof the Act. (Section 9 (b).)3.Federacion Libre de Los Trabajadores de Puerto Rico was on August 20,1948, and at all times thereafter, the exclusive representative of the employeesin the above described appropriate unit for collective bargaining within the mean-ing of the Act. (Section 9 (a).)4.By refusing, on August 20, 1948, and at all times thereafter, to bargain collec-tively with Federation Libre de Los Trabajadores de Puerto Rico, as the exclu-sive representative of the employees in the appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of theAct.(Section 8 (a) (5).)5.By discriminatorily discharging, on or about August 20, 1948, and refusingthereafter to reinstate Felipe Gonzalez Soto, Gerardo Cruz de Jesus, Felipe Her-nandez Bonilla, Jose Ramon Ocasio Collazo, Ventura Cruz Calderon, SimonCaceres Garcia, Luis Davilla Carrion, Santiago Enrique Flores, and Felipe Gon-zalez, Jr., because they joined or assisted the Union, or because they engagedin concerted activities, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of the Act. (Section 8 (a) (3).)6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, in the respects hereinabove setforth, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of the Act. (Section 8 (a) (1).)7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of the Act. (Section 2 (6).)RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend1.That Respondent be ordered to cease and desist from :(a)Refusing to bargain collectively with Federacion Libre de Los Trabaja-dores de Puerto Rico as the exclusive representative of all persons employed asbakers in Respondent's "Panaderia La Reguladora"-exclusive of all other em-ployees and supervisory employees-and(b)Engaging in like or related acts or conduct interfering with, restraining,or coercing his employees in the exercise of the rights to self-organization, toform labor organizations, or to join or assist Federacion Libre de Los Trabaja-dores de Puerto Rico, or any other labor organization, to bargain collectively PANADERIA "LA REGULADORA"359through representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.That Respondent be ordered to take the following affirmative action, here-inabove found necessary and apt to effectuate the policies of the Act :(a) Immediately offer to Felipe Gonzalez Soto, Gerardo Cruz de Jesus, FelipeHernandez Bonilla, Jose Ramon O°asio Collazo, Ventura Cruz Calderon, SimonCaceres Garcia, Luis Davila Carrion, Santiago Enrique Flores, and Felipe Gon-zalez, Jr., and to each of them, reinstatement to his former, or to a substan-tially equivalent, position, without prejudice to his seniority or other rightsand privileges;(b)Make whole each of the above-named persons for any loss of pay hemay have suffered by reason of Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date of Respondent'soffer of reinstatement, less his net earnings during said period ;(c)Upon request, bargain collectively with the Union above named, as the ex-clusive representative of the employees in the unit above described and, if anagreement is reached, embody such understanding in a signed agreement ;(d) Post at his Panaderia "La Reguladora," in Rio Piedras, Puerto Rico, copies(in Spanish translation) of the notice attached to this Intermediate Report andmarked Appendix A. Said copies shall be furnished by the Regional Directorfor the Fifth Region, and shall, after being signed by Respondent, be posted byRespondent and maintained by him for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notice are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Fifth Region, in writing, within twenty(20) days from the date of the receipt of this Intermediate Report, what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-rector in writing that he will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such state-ment of exceptions and/or briefs, the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefsshall designate by precise citation the portions of the record relied upon andshall be legibly printed or mimeographed, and if mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85.As further provided in 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid Section 203.46 should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its' findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 16th day of June 1949.MERRITT A. VIcKERY,Trial Exa'mimerrAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT interfere with, restrain, or coerce the organization and member-ship of my employees, or any of them, in FEDERACION LIBRE DE LOS TRABAJA-noRES DE PIiERTO Rlco, or any other labor organization, or with the exerciseof their right to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All my employees are freeto become or remain members of this union or any other labor organization.IWILL bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedherein, with respect to rates of pay, hours of employment, or other condi-tions of employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:All bakers employed at Panaderia "La Reguladora," in Rio Piedras,Puerto Rico, but excluding all other employees and all supervisors asdefined in the National Labor Relations Act.IWILL offer to each of the employees named below immediate and fullreinstatement, to his former, or to a substantially equivalent position, with;out prejudice to any seniority or other rights and privileges he previouslyenjoyed, and will make him whole for any loss of pay suffered as a resultof the discrimination against him.Felipe Gonzalez SotoSimon Caceres GarciaGerardo Cruz de JesusLuis Davila CarrionFelipe Hernandez BonillaSantiago Enrique FloresJose Ramon Ocasio CollazoFelipe Gonzalez, Jr.Ventura Cruz CalderonJOSE GARCIA DONIS,d/b/a PANADERIA "LA REGULADORA",Employer.By ----------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.